Citation Nr: 1031733	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-34 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
hearing loss in the right ear, to include consideration under 
38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus in the right ear, to include consideration under 
38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services




ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for right 
ear hearing loss and right ear tinnitus, both at 10 percent 
disabling.

The issues of entitlement to extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1), for hearing loss in the right ear and 
for tinnitus in the right ear are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus in the right ear is assigned a 10 percent 
rating, which is the maximum rating authorized under Diagnostic 
Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating 
in excess of 10 percent for tinnitus in the right ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In the instant case, the facts are not in dispute regarding the 
existence of the Veteran's right ear tinnitus.  Resolution of the 
appeal on that issue is dependent on the interpretation of the 
regulations pertaining to the assignment of disability ratings 
for tinnitus.  As will be shown below, the Board finds that the 
Veteran is already receiving the maximum schedular disability 
rating available for tinnitus under the applicable rating 
criteria.  Furthermore, regardless of whether the Veteran's 
tinnitus is perceived as unilateral or bilateral, the outcome of 
this appeal does not change.

Therefore, because no reasonable possibility exists that any 
additional notice or assistance would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance would 
aid the appellant in substantiating the claim).

Analysis

Tinnitus is evaluated under Diagnostic Code 6260.  The maximum 
schedular rating available for tinnitus (in either one or both 
ears) is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
See 38 U.S.C.A. § 1155 (West 2002).  As there is no legal basis 
upon which to award a higher initial schedular rating, or 
separate schedular rating (were tinnitus to present itself in the 
Veteran's left ear), see Smith v. Nicholson, 19 Vet. App. 63 
(2005), the Veteran's appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

An initial schedular rating in excess of 10 percent for right ear 
tinnitus is denied.


REMAND

The Veteran was afforded a VA audiology examination in September 
2007.  The examiner diagnosed the Veteran with mixed severe to 
profound hearing loss in the right ear and normal hearing with a 
mild dip at 600 Hz in the left ear.  The examiner opined that the 
dip in hearing in the left ear was consistent with the Veteran's 
military service, and the etiology of the right ear hearing loss 
was unknown.  The Veteran was subsequently granted service 
connection for hearing loss in the right ear.

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Re-
examination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a) (2009).  In 
the Veteran's April 2008 notice of disagreement, the Veteran 
indicated that his hearing has worsened since his September 2007 
VA audiology examination.  The Veteran is competent to testify to 
a worsening of his symptoms.  See 38 C.F.R. § 3.159(a)(2).  
Therefore, remand is necessary in order to afford the Veteran 
another VA audiology examination to determine if the Veteran's 
hearing in the right has worsened.  Such examination and opinion 
would be instructive with regard to the appropriate disposition 
of the claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Also, it is appropriate for the Board, in issuing final 
decisions, to remand to the RO any questions, including 
consideration on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1), which were not previously decided by the RO.  
VAOPGCPREC 6-96; Holland v. Brown, 6 Vet. App. 443, 447 (1994).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
consideration is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The July 2008 testimony provided by the Veteran's daughter states 
that the Veteran's tinnitus has hindered the Veteran's ability to 
discern particular voices from ambient background noise.  The 
Veteran's daughter is competent to testify to observable 
symptoms, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), and 
the Veteran's daughter testified that she has personally 
witnessed the Veteran struggle with hearing during family 
dinners.  In his April 2008 statement in support of claim, the 
Veteran discussed how the constant noise in his head makes it 
difficult for him to watch television, attend a baseball game, or 
even have a conversation.

The Veteran also contends his employment is significantly 
hindered by his hearing problems.  For example, the Veteran 
stated in his October 2008 Form 9 that the constant noise in his 
head makes it difficult for him to function in the workplace, 
which seems to indicate marked interference with employment.

Having found some indication that the Veteran's hearing loss and 
tinnitus, both in the right ear, interfere with his employment, 
it is appropriate to remand the matters concerning tinnitus and 
hearing loss to the RO for extra-schedular consideration.  Upon 
remand, the RO should determine whether the criteria for 
submission of extra-schedular consideration, pursuant to 
38 C.F.R. § 3.321(b)(1), is warranted for the Veteran's hearing 
loss and tinnitus, both in the right ear.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran 
of the elements of a claim for an extra-
schedular rating under 38 C.F.R. 
§ 3.321(b)(1), for hearing loss and 
tinnitus, both in the right ear, and 
permit the Veteran the full opportunity to 
supplement the record as desired regarding 
extra-schedular consideration for hearing 
loss and tinnitus.

2.  Once any new evidence has been 
associated with the Veteran's claims file, 
the RO/AMC should arrange for the Veteran 
to undergo a new VA audiology examination 
to determine the extent of any additional 
hearing loss since the September 2007 
audiology examination, and the impact, if 
any, the Veteran's hearing loss and 
tinnitus have on his ability to work.  The 
examiner should be sure to include a 
description of all functional impairments 
caused by the Veteran's hearing loss in 
the right ear and tinnitus in the right 
ear.

3.  After completion of the above 
requested development, the RO/AMC should 
re-adjudicate the issue of entitlement to 
an initial schedular rating in excess of 
10 percent for hearing loss in the right 
ear, and should also address whether 
extra-schedular consideration is warranted 
under 38 C.F.R. § 3.321(b)(1) for hearing 
loss and tinnitus, both in the right ear.  
If the criteria for extra-schedular 
consideration, pursuant to 38 C.F.R. 
§ 3.321(b)(1) are met, the matter should 
be referred to the Director of 
Compensation and Pension Service or any 
other proper designee for appropriate 
action.  If the benefits sought on appeal 
remain denied, the RO/AMC should furnish a 
supplemental statement of the case to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

4.  Once the Veteran has had an 
opportunity to submit any additional 
evidence pertinent to an extra-schedular 
rating for tinnitus, the RO should 
consider whether to refer this case to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of the 
Veteran's claim for increased rating for 
service-connected tinnitus on an extra-
schedular basis.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


